Title: To Alexander Hamilton from Josiah Dunham, 23 December 1799
From: Dunham, Josiah
To: Hamilton, Alexander


          
            Sir,
            Camp at Oxford, Decr. 23d. 1799.
          
          I am just informed, that having held a Commission in the Levies from the Militia of the United States, since the peace, is considered a  pretension to Rank.
          You will please, Sir, to recollect, that pursuant to an Act of Congress, 80,000 Militia were detached, (in the year 1797) and, for a considerable  term, holden in readiness, for their country’s service. In that detachment, I had the honor of having  my name enrolled, as Adjutant; which Commission, in addition to that of a 1st. Lieutenant, I then held in the 23d. Regiment of the Militia of N. Hampshire. The fact, on which this statement is grounded, may be seen, by a recurrence to the New hampshire  Return of the said detachment, which is, probably, in the Office of the Secretary at War.
          How far this circumstance will operate in my favor I know not;  but, you, Sir, will be good enough to excuse my making the Statement, which I conceived to be a   duty, as it might possibly affect me, in the final arrangement of relative Rank. Should it have influence, for the sacrifice  I then made, in business, and the necessary expences incurred, in arming, equipping, &c. I  shall be amply remunerated.
          I have the honor to be, with the most respectful consideration, Sir, Your Obedt. and Very Humble  Servt.
          
            J Dunham Capt.
            16. U.S. Regt.
          
          Alexander Hamilton, Esq. Inspector General of the Armies, &c.
        